DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Priority
Acknowledgment is made of applicant's claim priority to provisional application 62/624,847 filed on 01/08/2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 121 is in the description paragraph [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In paragraph [0083] it says “2221” should say “222”.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim states “method of claim 4” should state “method of claim 1”. 
Claim 5 is objected to because of the following informalities:  claim states “method of claim 5” should state “method of claim 4”.
Claim 11 is objected to because of the following informalities:  claim states “at a processor of an autonomous vehicle” should state “at the processor of the autonomous vehicle”.
Claim 13 is objected to because of the following informalities:  claim depends on claim 1 and states “the parking lot” claim either needs to depend on claim 14 or state “a parking lot” 
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites a method including at least one step. (Step 1: Yes) 
Step 2A Prong One: Claim 1 recites the steps of establishing a connection and transmitting a request. These limitations as drafted under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of “at a mobile communication device”. That is, other than reciting “at a mobile communication device” nothing in the claim elements precludes the step from practically being performed in the mind. There nominal recitation of at a mobile communication device does not take the claim limitations out of the mental process grouping. These limitations recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: Claim 1 recites the additional element of “at a mobile communication device” that performs the establishing and transmitting steps. The establishing and transmitting by a mobile communication device is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The mobile communication device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The additional limitation is no more than mere instructions to apply the 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer, the same analysis applies here in step 2B. Therefore, the independent claim 1 is ineligible. 

Dependent claim 2 includes the steps of receiving vehicle state information and determining if the vehicle state information satisfies conditions. (Step 1: Yes) 
Step 2A Prong One: claim 2 depends on claim 1 and recites the limitations of receiving vehicle state information and determining if the vehicle state information satisfies conditions. This claim recites an abstract idea which is directed to a mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claim does not include an additional elements that integrate the abstract idea into a practical application. 
Step 2B: claim 2 does not include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly, claim 2 is not patent eligible.
 
Dependent claim 9 includes the step of transmitting a request to perform a trip. (Step 1: Yes)
Step 2A Prong One: claim 9 depends on claim 1 and recites the limitations of transmitting a request to perform a trip. This claim recites an abstract idea which is directed to a mental process. 

Step 2B: claim 9 does not include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly, claim 9 is not patent eligible.

The additional limitations in the dependent claims 2-9 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-10 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20160131494 A1). 

Regarding claim 1, Lee teaches a method comprising ([0013] a method controlling the same): 
At a mobile communication device ([0015] wireless communication device): 
Establishing a connection with an autonomous vehicle ([0015] an autonomous driving vehicle configured to receive information through the wireless communication unit); and 
Transmitting a request for the autonomous vehicle to perform a first trip ([0016] a wireless communication unit configured to receive from a vehicle a request for one or more of the sections), wherein the first autonomous trop includes the autonomous vehicle traveling from a first location to a second location ([0015] configured to receive position information and to receive a destination, [0071] wherein the vehicle completes the traveling) without operator input ([0015] autonomous driving vehicle is controlled via a driving unit to destination) and wherein the first autonomous trip is to be initiated by the reception of the request. ([0015] 

Regarding claim 10, Lee teaches a method comprising ([0013] a method controlling the same): 
At a processor of an autonomous vehicle ([0015] a controller): 
Establishing a connection with a mobile communication device ([0049] controller configured to transmit through the wireless communication unit); 
Receiving a request for the autonomous vehicle to perform a first trip ([0016] a wireless communication unit configured to receive from a vehicle a request for one or more of the sections), wherein the first autonomous trop includes the autonomous vehicle traveling from a first location to a second location ([0015] configured to receive position information and to receive a destination, [0071] wherein the vehicle completes the traveling) without operator input ([0015] autonomous driving vehicle with a driving unit) and;
 Initiating the first autonomous trip based on the request. ([0015 control the vehicle to travel by the driving unit when receiving an approval, then the autonomous driving unit controls the vehicle to destination). 

Regarding claim 17, Lee teaches a processor, configured to perform operations comprising ([0015] a controller, [0037] operations of the controller); 
Establishing a connection with a mobile communication device ([0049] controller configured to transmit through the wireless communication unit); 

Initiating the first autonomous trip based on the request. ([0015 control the vehicle to travel by the driving unit when receiving an approval, then the autonomous driving unit controls the vehicle to destination). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160131494 A1) in view of Glaser (US 20180275661 A1).

Regarding claim 2 Lee teaches the method of claim 1 (shown above), further comprising: at the mobile communication device. ([0015] wireless communication device) Lee does not teach receiving vehicle state information corresponding to the autonomous vehicle; and determining whether the vehicle state information satisfies predetermined conditions, wherein the transmission of the request is permitted based on the vehicle state information satisfying the predetermined conditions. 
However, Glaser teaches receiving vehicle state information corresponding to the autonomous vehicle ([0062-0064] dispatch controller receives information of autonomous vehicles); and 
Determining whether the vehicle state information satisfies predetermined conditions ([0062-0064] dispatch controller can determine which autonomous vehicles are candidates, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Glaser and incorporate the technique of using the vehicle state information in choosing an autonomous vehicle. Doing so would aid in the autonomous vehicles ability to perform various trips. 

Regarding claim 3 Lee teaches the method of claim 1 (shown above). Lee does not teach wherein the transmission of the request is permitted based on the autonomous vehicle being located in the first location. 
However, Glaser teaches wherein the transmission of the request is permitted based on the autonomous vehicle being located in the first location ([0008] select a first autonomous vehicle from the fleet of autonomous vehicles that has been determined to be within range to transport). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Glaser and incorporate the technique of using vehicle location in the request based on the location of the vehicle. Doing so would aid in the autonomous vehicles ability to perform various trips. 

Regarding claim 6, Lee teaches the method of claim 1 (shown above). Lee does not teach wherein the autonomous vehicle is unoccupied during the first autonomous trip. 
However, Glaser teaches wherein the autonomous vehicle is unoccupied during the first autonomous trip ([0023] an autonomous vehicle takes the passenger from their home to transition, this implies the first trip of the vehicle was to the passenger’s home, meaning the vehicle is unoccupied for the first trip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Glaser and have the vehicle be unoccupied during the first trip. Doing so would aid in the autonomous vehicles ability to perform various trips. 

Regarding claim 9, Lee teaches the method of claim 1 (shown above), further comprising: at the mobile communication device ([0015] Wireless communication device). Lee does not teach after the autonomous vehicle has reached the second location, transmitting a further request for the autonomous vehicle to perform a second autonomous trip, wherein the second autonomous trip includes the vehicle traveling from the second location to a third location. 
However, Glaser teaches after the autonomous vehicle has reached the second location, transmitting a further request for the autonomous vehicle to perform a second autonomous trip ([0045] schedule a multi-leg transport dispatch of autonomous vehicles to transport the passenger over certain legs as needed), wherein the second autonomous trip includes the vehicle traveling from the second location to a third location ([0023] an autonomous vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Glaser and have the vehicle perform multiple trips. Doing so would aid in the autonomous vehicles ability to perform various trips. 

Regarding claim 14, Lee teaches the method of claim 10 (shown above). Lee does not teach wherein the autonomous vehicle is unoccupied during the first autonomous trip. 
However, Glaser teaches wherein the autonomous vehicle is unoccupied during the first autonomous trip ([0023] an autonomous vehicle takes the passenger from their home to transition, this implies the first trip of the vehicle was to the passenger’s home, meaning the vehicle is unoccupied for the first trip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Glaser and have the vehicle be unoccupied during the first trip. Doing so would aid in the autonomous vehicles ability to perform various trips. 

Regarding claim 16, Lee teaches the method of claim 10 (shown above), further comprising: at the processor of the autonomous vehicle ([0015] a controller, [0049] controller configured to transmit through the wireless communication unit). Lee does not teach after the autonomous vehicle has reached the second location, receiving a further request for the 
However, Glaser teaches after the autonomous vehicle has reached the second location, receiving a further request for the autonomous vehicle to perform a second autonomous trip ([0045] schedule a multi-leg transport dispatch of autonomous vehicles to transport the passenger over certain legs as needed), wherein the second autonomous trip includes the vehicle traveling from the second location to a third location ([0023] an autonomous vehicle takes passenger from home to train station, and takes passenger from the train station to destination). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Glaser and have the vehicle perform multiple trips. Doing so would aid in the autonomous vehicles ability to perform various trips. 

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160131494 A1) in view of Salter (US 20190064809 A1).

Regarding claim 4, Lee teaches the method of claim 1 (shown above). Lee does not teach wherein the second location is a parking lot. 
However, Salter teaches wherein the second location is a parking lot ([0084] identify a parking lot where the vehicle should drive). 


Regarding claim 5, the combination of Lee and Salter teaches the method of claim 4 (shown above). Lee does not teach wherein the parking lot is comprised of a plurality of parking spots and wherein the autonomous vehicle is configured to identify an available parking spot from the plurality of parking spots. 
However, Salter teaches wherein the parking lot is comprised of a plurality of parking spots ([0084] identify a parking lot where the vehicle should drive, this is a parking lot that means the parking lot is comprised of multiple spots) and wherein the autonomous vehicle is configured to identify an available parking spot from the plurality of parking spots ([0084] identify a parking space location where the vehicle should drive).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Slater and have the vehicle end in a parking space. Doing so would aid in the autonomous vehicles ability to perform various trips.

Regarding claim 12, Lee teaches the method of claim 10 (shown above). Lee does not teach wherein the second location is a parking lot. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Slater and have the vehicle end in a parking lot. Doing so would aid in the autonomous vehicles ability to perform various trips.

Regarding claim 13, the combination of Lee and Salter teaches the method of claim 12 (shown above). Lee does not teach wherein the parking lot is comprised of a plurality of parking spots and wherein the autonomous vehicle is configured to identify an available parking spot from the plurality of parking spots. 
However, Salter teaches wherein the parking lot is comprised of a plurality of parking spots ([0084] identify a parking lot where the vehicle should drive, it is common knowledge that a parking lot is comprised of multiple spots) and wherein the autonomous vehicle is configured to identify an available parking spot from the plurality of parking spots ([0084] identify a parking space location where the vehicle should drive).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Slater and have the vehicle end in a parking space. Doing so would aid in the autonomous vehicles ability to perform various trips.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160131494 A1) in view of Mathias (US 20170359314 A1).
Regarding claim 7, Lee teaches the method of claim 1 (shown above). Lee does not teach wherein the connection between the mobile communication device and autonomous vehicle is a secure socket connection. 
	However, Mathias teaches wherein the connection between the mobile communication device and autonomous vehicle is a secure socket connection ([0036] secure socket connection can be used, [0064] embodiments of the present invention can be used in devices including vehicles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Mathias and have the vehicle use a secure socket connection. Doing so would aid in the autonomous vehicles ability to perform various trips.

Claims 8, 11, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160131494 A1) in view of Grover (US 20160116293 A1).

Regarding claim 8, Lee teaches the method of claim 1 (shown above). Lee does not teach wherein the first location is a parking lot. 
However, Grover teaches wherein the first location is a parking lot ([0038] the vehicle will leave the parking structure to arrive at the pick-up location). 


Regarding claim 11, Lee teaches the method of claim 10 (shown above), further comprising at a processor of an autonomous vehicle ([0015] controller). Lee does not teach receiving vehicle state information corresponding to the autonomous vehicle; and transmitting the vehicle state information to the mobile communication device 
However, Grover teaches receiving vehicle state information corresponding to the autonomous vehicle ([0035] the vehicle computer system collects information about the vehicle, examples include fuel information, location, parking information, etc.); and transmitting the vehicle state information to the mobile communication device ([0035] the vehicle computer system configured to send the nomadic device vehicle data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicle send state information to the mobile device. Doing so would aid in the autonomous vehicles ability to perform various trips.

Regarding claim 15, Lee teaches the method of claim 10 (shown above). Lee does not teach wherein the first location is a parking lot. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicles first location be a parking lot. Doing so would aid in the autonomous vehicles ability to perform various trips.

Regarding claim 19, Lee teaches the processor of claim 17 (shown above). Lee does not teach the operations further comprising: receiving vehicle state information corresponding to the autonomous vehicle; and transmitting the vehicle state information to the mobile communication device 
However, Grover teaches the operations further comprising: receiving vehicle state information corresponding to the autonomous vehicle ([0035] the vehicle computer system collects information about the vehicle, examples include fuel information, location, parking information, etc.); and transmitting the vehicle state information to the mobile communication device ([0035] the vehicle computer system configured to send the nomadic device vehicle data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicle send state information to the mobile device. Doing so would aid in the autonomous vehicles ability to perform various trips.

Regarding claim 20, the combination of Lee and Grover teaches the processor of claim 19. Lee teaches the operation further comprising: after the connection with the mobile communication device is established ([0015] an autonomous driving vehicle configured to receive information through the wireless communication unit). Lee does not teach receiving periodic requests for the vehicle state information from the mobile communication device. 
However, Grover teaches receiving periodic requests for the vehicle state information from the mobile communication device ([0035] the vehicle computer system configured to send the nomadic device vehicle data as required). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicle send state information to the mobile device. Doing so would aid in the autonomous vehicles ability to perform various trips.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160131494 A1) in view of Salter (US 20190064809 A1) and Grover (US 20160116293 A1).

Regarding claim 18, Lee teaches the processor of claim 17 (shown above). Lee does not teach wherein one of the first location or the second location is a parking lot. 
However, Salter teaches wherein the second location is a parking lot ([0084] identify a parking lot where the vehicle should drive). Salter does not teach wherein the first location is a parking lot. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Salter and Grover and have the vehicles first or second location be a parking lot. Doing so would aid in the autonomous vehicles ability to perform various trips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha P Pelow whose telephone number is (408)918-7533.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.P.P./             Examiner, Art Unit 3667                                                                                                                                                                                           
/RACHID BENDIDI/             Primary Examiner, Art Unit 3667